PER CURIAM.
Appellant was sentenced as a youthful offender and placed on probation. He violated his probation by failing to timely file accurate monthly reports and failing to notify his probation officer of his change of residence. We conclude that the issue was preserved below and that, upon finding that appellant had violated his probation, the circuit court erred in sentencing appellant to consecutive terms in excess of those permitted by the Youthful Offender Act, see section 953.14, Florida Statutes (1991), based on those technical violations. See, Meeks v. State, 754 So.2d 101 (Fla. 1st DCA 2000). See also, State v. Arnette, 604 So.2d 482 (Fla.1992); O’Neal v. State, 667 So.2d 413 (Fla. 4th DCA 1996); Dunbar v. State, 664 So.2d 1093 (Fla. 2d DCA 1995).
REVERSED and REMANDED for re-sentencing consistent with this opinion.
ERVIN and JOANOS, JJ., and SMITH, LARRY G., Senior Judge, concur.